DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/21 has been entered.

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US Publication No.: US 2020/0004049 A1 of record, “Okada”) in view of Fattal (US Publication No.: US 2020/0064552 A1). 
Regarding Claim 1, Okada discloses a grating device (Figures 3-4) comprising:
A substrate (Figure 3, substrate 111); and

Wherein the diffraction grating comprises a plurality of meta-diffraction patterns (Figure 3, plurality of meta-diffraction patterns 1172), and
Wherein each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a curved shape in a plane parallel to the substrate (Figure 4 discloses a plan view, where the curvature shape of each meta-diffraction pattern 1172 is in a plane above and parallel to the substrate 111).
Okada fails to disclose that the meta-diffraction patterns are separated from each other and are not connected to each other.
However, Fattal discloses a similar grating device where the meta-diffraction patterns are separated from each other and are not connected to each other (Fattal, Figure 2B, meta-diffraction patterns 122a are separated from each other and not connected to each other; Paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Okada to include meta-diffraction patterns that are not connected to one another as disclosed by Fattal. One would have been motivated to do so for the purpose of diffracting a guided light beam at a non-zero propagation angle (Fattal, Paragraph 0046). 

    PNG
    media_image1.png
    738
    670
    media_image1.png
    Greyscale


Regarding Claim 5, Okada in view of Fattal discloses the grating device of claim 1, wherein the plurality of meta-diffraction patterns comprises a group of meta-diffraction patters, and wherein each meta-diffraction pattern from among the group of meta-diffraction patterns comprises a main diffraction pattern and an 

    PNG
    media_image2.png
    487
    630
    media_image2.png
    Greyscale



Regarding Claim 6, Okada in view of Fattal discloses the grating device of claim 1, wherein each meta-diffraction pattern from among the plurality of meta-diffraction patterns shows a respective diffraction characteristics that depends on a formed location of the meta diffraction pattern (Figures 4A-4D discloses a plurality of meta-diffraction patterns being broken down into regions, where each region shows a respective diffraction characteristics based on its location as disclosed in Paragraphs 0074-0078).

Regarding Claim 7, Okada in view of Fattal discloses the grating device of claim 1, wherein the plurality of meta-diffraction patterns comprises a group of meta-diffraction patterns (Figures 3-4, group of meta-diffraction 

Regarding Claim 10, Okada in view of Fattal discloses the grating device of claim 5, wherein the auxiliary diffraction patterns are arranged so that a negative diffraction angle range having a high diffraction efficiency is obtained as a number of auxiliary diffraction patterns increases (Figure 4B discloses auxiliary diffraction patterns 1174 as diffraction gratings that are spaced close together, and the more the auxiliary diffraction patterns, the higher the diffraction efficiency would be in that region, as disclosed in Figures 6A-6B and discussed in Paragraphs 0084-0087, 0091-0096, 0150). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Fattal in further view of Feldmann et al (US Publication No.: US 2020/0225586 A1 of record, “Feldmann”). 
Regarding Claim 2, Okada in view of Fattal discloses the grating device of claim 1.
Okada fails to disclose that each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a respective height that causes, for light that is incident at an angle greater than 45° with respect to the plurality of meta-diffraction patterns, destructive interference between light reflected by an upper surface of the meta-diffraction pattern and light reflected by a bottom surface of the meta-diffraction pattern.
Feldmann also fails to explicitly disclose that each meta-diffraction pattern from among the plurality of meta-diffraction patterns has a respective height that causes, for light that is incident at an angle greater than 45° with respect to the plurality of meta-diffraction patterns, destructive interference .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Fattal in further view of Nakamura et al (US Publication No.: US 2020/0150332 A1 of record, “Nakamura”).
Regarding Claim 3, Okada in view of Fattal discloses the grating device of claim 1, further comprising a dielectric layer arranged between the substrate and the diffraction grating (Okada, Paragraph 0057).

However, Nakamura discloses a similar dielectric layer where a thickness of the dielectric layer is an integral multiple of a wavelength of incident light (Nakamura, Paragraph 0064 discloses a multilayer dielectric film where the thickness of each layer may be an integral multiple of a wavelength of incident light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Okada to include a dielectric layer with a certain thickness as disclosed by Nakamura. One would have been motivated to do so for the purpose of obtaining a desired optical transmittance or reflectance (Nakamura, Paragraph 0064). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Fattal in further view of Suenaga et al (US Publication No.: US 2013/0088781 A1 of record, “Suenaga”). 
	Regarding Claim 4, Okada in view of Fattal discloses the grating device of claim 1.
	Okada is silent regarding the material of the diffraction grating and so fails to disclose that a refractive index of the diffraction grating is in a range from about 1.35 to about 2.5.
	However, Suenaga discloses a similar diffraction grating where a refractive index of the diffraction grating is in a range from about 1.35 to about 2.5 (Suenaga, Paragraph 0096 discloses that the base 1 has a refractive index of 1.585, which falls in the claimed range, and where Figures 6-8, diffraction grating 2 is made of the same material as base 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffraction grating as disclosed by Okada to have a particular index of refraction as disclosed by Suenaga. One would have been motivated to do so for the purpose of improving diffraction efficiency (Suenaga, Paragraph 0075). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Fattal in further view of Cheng et al (US Publication No.: US 2018/0234675 A1 of record, “Cheng”).
Regarding Claim 8, Okada in view of Fattal discloses the grating device of claim 1.

However, Cheng discloses a similar grating device where the substrate comprises a reflective wire grid polarizer (Cheng, Figure 2, wire grid polarizer 220, substrate 210; Paragraph 0030 discloses that the wire grid polarizer at least reflects s-polarized light and so may be considered a reflective wire grid polarizer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Okada to include a reflective wire grid polarizer as disclosed by Cheng. One would have been motivated to do so for the purpose of efficiently coupling p-polarized light thereby reducing the rainbow effect (Cheng, Paragraphs 0030-0032).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Fattal in further view of Calafiore (US Publication No.: US 2020/0158943 A1 of record). 
	Regarding Claim 9, Okada in view of Fattal discloses the grating device of claim 1.
	Okada fails to disclose that a respective dimension of each meta-diffraction pattern from among the plurality of meta-diffraction patterns is less than a wavelength of light incident to the plurality of meta-diffraction patterns.
	However, Calafiore discloses a similar grating device where a respective dimension of each meta-diffraction pattern from among the plurality of meta-diffraction patterns is less than a wavelength of light incident to the plurality of meta-diffraction patterns (Calafiore, Paragraph 0027 discloses selecting thickness, tilt angle, and/or refractive indices of the meta-diffraction patterns 201 such that the dimension AC of the meta-diffraction patterns 202 (Figure 2) is approximately equal an odd number of half-wavelengths, where if the odd number is one, the dimension would be less than a wavelength of light).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating device as disclosed by Okada to have a specific dimension relating to the wavelength of incident light as disclosed by Calafiore. One would have been motivated to do so for the purpose of reducing or suppressing the rainbow effect (Calafiore, Paragraph 0027). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871